Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s after final amendment/remarks and request for consideration under the AFCP 2.0 program filed 02/17/2021.  The after final amendments, arguments and request for consideration under the AFCP 2.0 program have been entered and reviewed.  Claims 3, 4, 11, and 12 are currently pending.
Response to Amendment
The rejection of claim 11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the above amendment.
The rejection of claims 3, 4, 11, and 12 under 35 U.S.C. 103 as being unpatentable over JP S50-37370 B1 is withdrawn in view of the above amendment and remarks.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, JP S50-37370 B1, Loewen et al. (US 2017/0162283), Dickinson et al. (US 3,169,117), and Dooies et al. (US 9,384,862), fail to teach or suggest the claimed Na-Pb-Sn ternary composition.  
Applicant has shown by comparative examples the claimed composition possesses criticality in the recited mol% ranges of Na, Pb, and Sn resulting in a superior, unexpected increase in the continuous reaction temperature of the composition with air as compared to pure Na, Na-Pb and Na-Sn binary compositions, and even other Na-Pb-Sn ternary compositions.  See, for example, Table 1 of the 
JP S50-37370 B1 teaches sodium alloy compositions comprising 0.1-10 mol%, preferably 2-5 mol%, of an additional metal to reduce the activity and stabilize the sodium, where exemplary metals are Pb and Sn (abstract and pages 2 and 3 of the machine translation), where binary compositions of 95 mol% Na-5 mol% Pb alloy and an 98 mol% Na-2 mol% Sn alloy are working examples (Table 1).  Although JP S50-37370 B1 teaches and establishes the Pb and Sn alloying element species as equivalents recognized for the same purpose that a person of ordinary skill in the art could look to and consider for combination, Applicant’s comparative showing of the stability/continuous reaction temperature of the claimed composition versus pure Na, binary Na compositions, and ternary Na compositions constitute an unexpected result, e.g., a greater than expected result, that rebut the prior prima facie case of obviousness.  The binary compositions demonstrated in the present application’s comparative showing are also close enough in composition to the reference’s binary compositions (e.g., the Na-1Sn, Na-3Sn, Na-3Pb, and Na-1Pb of the original specification vs. the Na-2Sn and Na-5Pb of the reference) for the resultant properties of the specific, instantly claimed composition to constitute superiority of a property shared with the prior art, too, which is further evidence of nonobviousness.  
Loewen et al. teaches a nuclear reactor liquid metal coolant comprising at least one of sodium, mercury, lead, bismuth, or tin (para. 0016).   Although Loewen et al. teaches these species of metals may be combined, in general, to obtain a liquid metal coolant by way of teaching “at least one”, Loewen et al. fails to teach or suggest appropriate concentrations of the metals in a combined mixture that would be necessary to arrive at or even begin to approach the claimed Na-Pb-Sn ternary composition and the unexpected result of the continuous reaction temperature thereof.
Dickinson et al. and Dooies et al. are cited references of interest that teach the general state of the art of nuclear reactor coolants.  Dickinson et al. teaches sodium is a preferred liquid metal carrier and coolant, and lead or tin may alternatively be used as the carrier (col. 3 lines 35-37).  Dooies et al. teaches sodium, lead-bismuth, or sodium-potassium as exemplary species of liquid-metal coolants (col. 2 lines 60-61).  However, both Dickinson et al. and Dooies et al. fail to teach or suggest combining sodium, lead, and tin to any degree necessary to obtain a Na-Pb-Sn ternary composition nor the unexpected result of the continuous reaction temperature of the claimed composition.  
The remaining references listed on Forms 892, 1449 and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
February 19, 2021